Citation Nr: 0407582	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  97-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's dermatitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from December 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's dermatitis.  In October 2000, the RO increased the 
evaluation for the veteran's dermatitis from 10 to 30 percent 
disabling.  In March 2004, the accredited representative 
submitted a Motion to Advance on the Docket.  In March 2004, 
the Board granted the accredited representative's motion.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

In his March 2004 Appellant's Brief, the accredited 
representative states that the veteran was most recently 
afforded a VA examination for compensation purposes to 
determine the nature and severity of his service-connected 
dermatitis in March 2002.  The evaluation was conducted 
without the veteran's claims file.  Therefore, the accredited 
representative requests that the veteran's appeal be remanded 
to the RO so that the veteran may be afforded an additional 
VA examination for compensation purposes.  

A June 1999 written statement from Louise H. Stewart, M.D., 
conveys that she had treated the veteran's skin disabilities 
since May 1998.  Clinical documentation from Cindy Li, D.O., 
dated in 2002 indicates that she was treating the veteran's 
dermatitis.  An August 2003 written statement from Janet 
Allenby, D.O., relates that she was treating the veteran skin 
disabilities.  Clinical documentation of the cited treatment 
is not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

In reviewing the report of the March 2002 VA examination for 
compensation purposes, the Board observes that the veteran's 
claim file was unavailable for review by the examiner.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Additionally, the Board notes that the VA examiner found 
"diffuse scaling all over the body" including the scalp and 
the legs and perianal area maceration and redness.  No 
measurements of the affected areas, including the percentage 
of body area involved, were reported.  Such findings are 
necessary to properly apply the provisions of 38 C.F.R. 
§ 4.118 (2003).  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
dermatitis after November 1995, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Louise H. 
Stewart, M.D., Cindy Li, D.O., Janet 
Allenby, D.O., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after 2001 be forwarded 
for incorporation into the record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected dermatitis.  All 
indicated tests and studies, including 
measurement of the involved areas, should 
be accomplished and the findings then 
reported in detail.  The examination is 
to take into consideration the criteria, 
both prior to and effective August 30, 
2002, for rating skin disorders.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997), 
which requires VA to adjudicate the 
veteran's claims under the version of the 
regulations most favorable to him.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his dermatitis with 
express consideration of the Court's 
decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


